SULLIVAN, J.
Fred Bruml sought to recover damages from George Bies, fro injuries sustained by his machine by reason of same colliding with the machine' of Bies. Judgment was rendered in favor of Bies and Bruml prosecuted error, claiming the judgment was against the weight of the evidence.
It seems that Bies was driving easterly and Bruml westerly on Edgewater Drive; and that the street was icy and either side banked with snow, and that the automobile of Bies was on a decline to a greater oi- less degree. The automobile in front of Bies slowed down and he suddenly applied the brakes of his car causing it to skid and to strike Bruml’s car, substantial damage being done thereto.
The Court of Appeals held:
1.Under the record in this case, it is clear that Bruml was not guilty of contributory negligence or any negligence of his own so that no liability attaches to him.
2. It appears from Bies’s testimony that he lost control of his car by his own act of suddenly applying the brakes when to so so would be at his own hazard and the hazard of Bruml.
3. This therefore takes the case out of the domain of unavoidable accident because the condition of the street required the gradual instead of the sudden application of the brakes, for which there was no necessity, and which caused the collision.
Judgment reversed and cause remanded.
(Levine, PJ., and Vickery, J., cocnur.)